Citation Nr: 0611383	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  05-17 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an 
appendectomy, including painful scarring, based on 
aggravation of a pre-existing condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 15, 1976 to September 1, 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the benefit sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant submitted a VA Form 9, in January 2006, in 
which he requested a Board hearing at the local VA office.  
The RO sent the appellant a hearing election form in February 
2006; the appellant's representative responded a couple of 
days later and indicated that the appellant did not want a 
hearing.  However, the appellant subsequently again stated in 
a March 2006 letter that he did want a Board hearing at the 
local VA office.  Such a hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).  Consequently, a hearing needs to be 
scheduled before a Veterans Law Judge sitting at the local VA 
office (Travel Board hearing).

In view of the foregoing, this case must be REMANDED for the 
following action:

The appellant must be scheduled for a 
Travel Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. § 20.704.  The RO should notify 
the appellant of the date, time and place 
of such a hearing by letter mailed to his 
current address of record.  The appellant 
is advised that, if he desires to 
withdraw the hearing request prior to the 
hearing, he may do so in writing pursuant 
to applicable provisions.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The purpose of this remand is to comply with the veteran's 
request for a hearing.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate outcome 
of this case.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


